Exhibit 10.1

McDERMOTT INTERNATIONAL, INC.

Restricted Stock Unit Grant Agreement

(February 27, 2019)

The Compensation Committee of the Board of Directors (the “Committee”) of
McDermott International, Inc. (“McDermott” or the “Company”) has selected you to
receive a grant of Restricted Stock Units (“RSUs”) under the [2016 McDermott
International, Inc. Long-Term Incentive Plan][the Chicago Bridge & Iron 2008
Long-Term Incentive Plan, as amended and restated effective February 27, 2019]
(the “Plan”), on February 27, 2019 (the “Date of Grant”). The provisions of the
Plan are incorporated herein by reference.

Any reference or definition contained in this RSU Grant Agreement (this
“Agreement”) shall, except as otherwise specified, be construed in accordance
with the terms and conditions of the Plan and all determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, successors, assigns, estate or personal representatives. The term
“Company,” as used in this Agreement shall include subsidiaries of McDermott,
unless the context clearly indicates otherwise. Whenever the words “you” or
“your” are used in any provision of this Agreement under circumstances where the
provision should logically be construed to apply to any beneficiary, successors,
assigns, estate or personal representative to whom any rights under this
Agreement may be transferred by will or by the laws of descent and distribution,
they shall be deemed to include any such person or estate. This Agreement shall
be subject to the Plan and the Company’s Clawback Policy, which is attached
hereto as Exhibit A and is incorporated herein by reference. Capitalized terms
not defined in this Agreement but that are defined in the Plan shall have the
respective meanings ascribed to such terms in the Plan.

Restricted Stock Units

RSU Award. You have been awarded the number of RSUs shown on the Notice of Grant
dated February 27, 2019, which is incorporated herein by reference (this
“Award”). Each RSU represents a right to receive the value of one Share on the
Vesting Date (as set forth in the “Vesting Requirements” paragraph below),
provided the vesting requirements set forth in this Agreement shall have been
satisfied. No Shares or cash amounts are awarded or issued to you hereunder on
the Date of Grant.

Vesting Requirements. Subject to the “Forfeiture of RSUs” paragraph below, RSUs
do not provide you with any rights or interest therein until they become vested
under one or more of the following circumstances (each such date a “Vesting
Date”):

 

  ●  

in one-third (1/3) increments on the first, second and third anniversaries of
the Date of Grant, provided that you are then still employed with the Company on
the applicable anniversary;

 

  ●  

25% of the then-remaining outstanding RSUs if your employment with the Company
is involuntarily terminated by reason of a Reduction in Force on or after the
first anniversary and prior to the second anniversary of the Date of Grant;

 

  ●  

50% of the then-remaining outstanding RSUs if your employment with the Company
is involuntarily terminated by reason of a Reduction in Force on or after the
second anniversary and prior to the third anniversary of the Date of Grant;

 

  ●  

100% of the then-remaining outstanding RSUs on the earliest to occur prior to
the third anniversary of the Date of Grant of: (1) the date of termination of
your employment from the Company due to death or (2) your Disability; and

 

1



--------------------------------------------------------------------------------

  ●  

If a Change in Control of the Company occurs, Section 14 of the Plan will
control, with “Cause” and “Good Reason” given the meanings described below.

For purposes of this Agreement, a “Reduction in Force” shall mean a termination
of employment with the Company due to elimination of a previously required
position or previously required services, or due to the consolidation of
departments, abandonment of facilities or offices, technological change or
declining business activities, where such termination is intended to be
permanent; or under other circumstances which the Committee, in accordance with
standards uniformly applied with respect to similarly situated employees,
designates as a reduction in force.

For purposes of this Agreement “Cause” means: (i) your continued failure to
perform substantially your duties with the Company (occasioned by reason other
than your physical or mental illness, death or disability) after a written
demand for substantial performance is delivered to you by the Committee which
specifically identifies the manner in which the Committee or the Chief Executive
Officer believes that you have not substantially performed your duties, after
which you shall have 30 days to defend or remedy such failure to substantially
perform your duties; (ii) the engaging by you in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or
(iii) your conviction of, with no further possibility of appeal for, or plea of
guilty or nolo contendere by you to, any felony. The cessation of your
employment under items (i) and (ii) of this paragraph shall not be deemed to be
for “Cause” unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Committee at a meeting of the Committee
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Committee), finding that, in the good faith opinion of the Committee, you are
guilty of the conduct described in items (i) or (ii) of this paragraph, and
specifying the particulars thereof in detail.

For purposes of this Agreement “Good Reason” means any one or more of the
following events which occurs following a Change in Control: (a) a material
diminution in your duties or responsibilities of from those applicable
immediately before the date on which a Change in Control occurs; (b) a material
reduction in your annual salary as in effect on the Effective Date of this
Agreement or as the same may be increased from time to time; (c) the failure by
the Company to continue in effect any compensation plan in which you participate
immediately before the Change in Control which is material to your total
compensation, unless a comparable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable than existed
immediately before the Change in Control, unless the action by the Company
applies to all similarly situated employees; (d) the failure by the Company to
continue to provide you with material benefits in the aggregate that are
substantially similar to those enjoyed by you under any of the Company’s
pension, savings, life insurance, medical, health and accident, or disability
plans in which you were participating immediately before the Change in Control
if such benefits are material to your total compensation, the taking of any
other action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive you of any fringe benefit enjoyed by you at the
time of the Change in Control if such fringe benefit is material to your total
compensation, unless the action by the Company applies to all similarly situated
employees; or (e) a change in the location of your principal place of employment
with the Company by more than 50 miles from the location where you were
principally employed immediately before the Change in Control without your
consent. If a Change in Control occurs and any of the events described above
occurs prior to the third anniversary of such Change in Control (an “Event”),
you shall give McDermott written notice (the “Notice”) within 60 days following
your knowledge of an Event that you intend to terminate employment as a result.
McDermott shall have 30 days following receipt of the Notice in which to cure
the Event. If McDermott does not take such action within that time, the Event
shall constitute Good Reason. If you do not provide the Notice within 60 days as
required above then the Event shall not constitute Good Reason, and thereafter,
for purposes of determining whether you have Good Reason, your terms and
conditions of employment after the occurrence of the Event shall be substituted
for those terms and conditions of your employment in effect immediately prior to
the date of this Agreement.

 

2



--------------------------------------------------------------------------------

Forfeiture of RSUs. RSUs which are not and do not become vested upon your
termination of employment with the Company for any reason shall, coincident
therewith, terminate and be of no further force or effect.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all RSUs and all rights or benefits awarded to you under this Agreement
shall be forfeited, terminated and withdrawn immediately upon (1) notice to the
Committee of such conviction pursuant to (a) above or (2) final determination
pursuant to (b) above by the Committee. The Committee shall have the right to
suspend any and all rights or benefits awarded to you hereunder pending its
investigation and final determination with regard to any such matters.

Payment of RSUs. In the sole discretion of the Committee, RSUs shall be paid in
(i) Shares, (ii) cash equal to the Fair Market Value of the Shares otherwise
deliverable on the Vesting Date, or (iii) any combination thereof, which shall
be distributed or paid as soon as administratively practicable, but in any event
no later than 30 days, after the applicable Vesting Date.

Taxes

You will realize income in connection with this Award in accordance with the tax
laws of the jurisdictions applicable to you. You are solely responsible for the
taxes associated with the RSUs, and you should consult with and rely on your own
tax advisor, accountant or legal advisor as to the tax consequences to you of
this grant.

By acceptance of this Agreement, you agree that any amount which the Company
withholds on your behalf, including PAYE, federal or state income tax and
employee national insurance contributions or FICA withholding, or pursuant to
applicable Company policy, in connection with income realized by you under this
Agreement will be satisfied by withholding cash or whole Shares having an
aggregate Fair Market Value equal to but not exceeding the amount (as determined
by the Company) of such tax withholding, unless the Committee determines to
cause the withholding obligation to be satisfied by another method permitted by
the Plan. If you are a non-U.S. based taxpayer, the amount which the Company
will withhold will be determined based on the tax laws of the jurisdiction
applicable to you or applicable Company policy as determined on each applicable
Vesting Date. If you are a U.S. based taxpayer, the amount which the Company
will withhold is set forth below, with your grade level for purposes of this
Agreement determined on each applicable Vesting Date:

 

  ●  

For Participants Grades 11 and Below: The Company will automatically withhold
payment of cash or delivery of whole Shares having an aggregate Fair Market
Value equal to but not exceeding the minimum withholding due for federal income
taxes with respect to this Award. Under the current rules, the minimum
withholding rate for U.S. federal income taxes applicable to this Award is 22%.

 

  ●  

For non-Executive Committee (“EXCOM”) Participants Grades 12 through 14: The
Company will automatically withhold payment of cash or delivery of whole Shares
having an aggregate Fair Market Value equal to but not exceeding a federal
income tax rate of 33% with respect to this Award (provided that 33% is higher
than the minimum withholding rate then in effect).

 

  ●  

For EXCOM Participants: The Company will automatically withhold payment of cash
or delivery of whole Shares having an aggregate Fair Market Value equal to but
not exceeding the maximum withholding due for federal income taxes with respect
to this Award. Under the current rules, the maximum withholding rate for U.S.
federal income taxes applicable to this Award is 37%.

 

3



--------------------------------------------------------------------------------

In each case above, the withholding amounts above are in addition to employment
taxes (FICA and Medicare) as well as any applicable state withholding taxes that
may be due. The Committee may, in its discretion, require or allow withholding
of cash or Shares for taxes on a different basis than described above, on such
terms and conditions as it may determine.

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax and employee national insurance
contributions or FICA withholding which the Company is required to withhold in
connection with the income realized by you in connection with this Agreement,
and you hereby authorize the Company to withhold such amount (as determined by
the Company), in whole or in part, from subsequent salary payments, without
further notice to you, if the withholding method referred to above is not
utilized or does not completely cover such required tax withholding.

Transferability

RSUs granted hereunder are non-transferable other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dennis Edge and Kim Wolford immediately by e-mail or telephone if
you intend to reject this grant. Absent such notice of rejection, the Company
intends to prepare and file the required Form 4 on your behalf (pursuant to your
standing authorization for us to do so).

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

Other Information

Neither the action of the Company in establishing the Plan, nor any provision of
the Plan, nor any action taken by the Company, your employer, the Committee or
the Board of Directors under the Plan, nor any provision of this Agreement shall
be construed as giving to you the right to be retained in the employ of the
Company or any of its subsidiaries or affiliates.

This Award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and in its implementing regulations
(“Section 409A”), and ambiguous provisions, if any, shall be construed in a
manner that is compliant with or exempt from the application of Section 409A, as
appropriate. Notwithstanding any provision of this Award to the contrary, if you
are a “specified employee” within the meaning of Section 409A as of the date of
your termination of employment and the Company determines, in good faith, that
immediate payments of any amounts or benefits would cause a violation of
Section 409A, then any amounts or benefits which are payable under this Award
upon your “separation from service” within the meaning of Section 409A which
(i) are subject to the provisions of Section 409A; (ii) are not otherwise
excluded under Section 409A; and (iii) would otherwise be payable during the
first six-month period following such separation from service shall be paid on
the first business day next following the earlier of (1) the date that is six
months and one day following the date of termination or (2) the date of the
participant’s death.

 

4



--------------------------------------------------------------------------------

Exhibit A

POLICY NO. 1405-003 —— EFFECTIVE DATE: 08/02/13

 

SUBJECT:    Clawback Policy AFFECTS:    McDermott International, Inc. and its
subsidiaries and affiliated companies (hereinafter referred to as “the Company”)
PURPOSE:    To govern the clawback of certain compensation awarded to executive
officers of the Company. POLICY:   

If the consolidated financial statements of the Company and its subsidiaries are
materially restated within three years of the first public release or filing
with the U.S. Securities and Exchange Commission (the “SEC”) of such financial
statements, and the Compensation Committee of the Board of Directors of the
Company (the “Committee”) determines, in its reasonable discretion, that (1) any
current or former executive officer (as defined in Rule 3b-7 promulgated by the
SEC under the Securities Exchange Act of 1934, as amended) of the Company (an
“Executive”) has engaged in intentional misconduct and (2) such misconduct
caused or partially caused the need for such restatement, then the Committee
may, within 12 months after such a material restatement, require that the
executive forfeit and/or return to the Company all or a portion of the
compensation vested, awarded or received under any bonus award (including
pursuant to the Company’s Executive Incentive Compensation Plan), equity award
(including any award of stock options, shares of restricted stock, deferred
stock units or restricted stock units) or other award during the period subject
to restatement and the 12-month period following the first public issuance or
filing with the SEC of the financial statements that were restated (including,
with respect to any such award that is subject to a multi-year vesting period,
any compensation vested, awarded or received thereunder during such vesting
period if such vesting period includes all or part of such 12-month period);
provided, however, that any forfeiture and/or return of compensation by an
Executive under this policy will, in any event, be limited to any portion
thereof that the Executive would not have received if the consolidated financial
statements of the Company and its subsidiaries had been reported properly at the
time of first public release or filing with the SEC; provided, further, that
this policy shall not apply with respect to any restatement of the consolidated
financial statements of the Company and its subsidiaries as to which the need
for restatement is determined following the occurrence of a Change in Control
(as defined in the Company’s Director and Executive Officer Deferred
Compensation Plan, as amended and restated November 8, 2010).

 

The vesting, payment or other receipt of any rights or benefits awarded by the
Company to an Executive which are subject to this policy may be suspended
pending an investigation and final determination by the Committee with regard to
any alleged misconduct that may be subject to a determination by the Committee
under this policy.

 

By accepting any award as to which this policy applies, each Executive must
agree to the foregoing and agree to forfeit and/or return compensation to the
Company as provided by this policy, as the same may be modified by, or
superseded by a replacement policy adopted by, the Committee, as the Committee
may deem necessary to comply with regulations issued by the SEC under the
Dodd-Frank Wall Street Reform and Consumer Protection Act. The terms of this
policy shall in no way limit the ability of the Company to pursue forfeiture or
reclamation of amounts under applicable law as the Compensation Committee may
consider appropriate in its reasonable discretion.

Interpretation Contact for the above policy is the Senior Vice President, Chief
Human Resources Officer and Executive Vice President, Chief Legal Officer and
Corporate Secretary.

 

A-1